UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5160 DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Money Market Fund February 29, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments102.3% Rate (%) Date Amount ($) Value ($) New York98.3% Addison Central School District, GO Notes, BAN 1.50 6/15/12 1,300,000 a 1,303,006 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.21 3/7/12 2,475,000 b 2,475,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.26 3/7/12 3,575,000 a,b 3,575,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.26 3/7/12 6,805,000 a,b 6,805,000 Bleecker Terrace Housing Development Corporation, Housing Development Revenue (Bleecker Terrace Apartments Project) (LOC; FHLB) 0.31 3/7/12 1,120,000 b 1,120,000 Cayuga County, GO Notes, BAN 1.25 2/8/13 1,000,000 1,006,069 Cortland Enlarged City School District, GO Notes, BAN 1.50 7/27/12 3,300,000 a 3,311,975 East Quogue Union Free School District, GO Notes, TAN 1.25 6/27/12 1,600,000 a 1,603,339 Evans-Brant Central School District, GO Notes, BAN 1.50 6/29/12 2,695,000 a 2,702,923 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.28 3/7/12 1,140,000 b 1,140,000 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.21 3/7/12 4,065,000 b 4,065,000 Medina Central School District, GO Notes, BAN 1.50 6/22/12 2,900,000 a 2,905,762 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue, Refunding (LOC; Bank of Tokyo-Mitsubishi UFJ) 0.14 3/7/12 4,860,000 b 4,860,000 Middletown, GO Notes, BAN 0.75 7/31/12 1,000,000 1,001,549 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.21 3/7/12 6,295,000 b 6,295,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.21 3/7/12 2,420,000 a,b 2,420,000 Monroe County Industrial Development Corporation, Revenue (Saint Ann's Home for the Aged Project) (LOC; HSBC Bank USA) 0.17 3/7/12 3,095,000 b 3,095,000 Nassau County Industrial Development Agency, Civic Facility Revenue (Saint Mary's Children Project) (LOC; TD Bank) 0.26 3/7/12 1,085,000 b 1,085,000 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) (LOC; Bank of America) 0.25 3/7/12 3,600,000 b 3,600,000 New York City, GO Notes (Liquidity Facility; Bank of America) 0.19 3/1/12 1,000,000 b 1,000,000 New York City, GO Notes (Liquidity Facility; Bank of Nova Scotia) 0.12 3/7/12 7,000,000 b 7,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.09 3/1/12 2,600,000 b 2,600,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.09 3/1/12 3,000,000 b 3,000,000 New York City, GO Notes (LOC; State Street Bank and Trust Co.) 0.14 3/1/12 3,000,000 b 3,000,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.31 3/7/12 1,500,000 b 1,500,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Poly Prep Country Day School Project) (LOC; Bank of America) 0.28 3/7/12 750,000 a,b 750,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Village Center for Care Project) (LOC; Bank of America) 0.28 3/7/12 1,500,000 b 1,500,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program) (LOC; Bank of America) 0.28 3/7/12 1,000,000 b 1,000,000 New York City Housing Development Corporation, MFMR (Queens Family Courthouse Apartments) (LOC; Citibank NA) 0.16 3/7/12 2,400,000 b 2,400,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.24 3/7/12 3,300,000 a,b 3,300,000 New York City Industrial Development Agency, Civic Facility Revenue (Brooklyn United Methodist Church Home Project) (LOC; TD Bank) 0.16 3/7/12 4,785,000 b 4,785,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York - Federation of French Alliances in the United States Project) (LOC; M&T Trust) 0.22 3/7/12 1,400,000 a,b 1,400,000 New York City Industrial Development Agency, Civic Facility Revenue (The Professional Children's School Project) (LOC; Wells Fargo Bank) 0.26 3/7/12 1,700,000 a,b 1,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; TD Bank) 0.28 3/7/12 800,000 a,b 800,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.10 3/1/12 6,040,000 b 6,040,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (LOC; Bank of Nova Scotia) 0.11 3/7/12 1,000,000 b 1,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.09 3/1/12 2,770,000 b 2,770,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Wells Fargo Bank) 0.10 3/1/12 1,285,000 b 1,285,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (3 World Trade Center Project) (LOC; JPMorgan Chase Bank) 0.17 3/7/12 4,505,000 b 4,505,000 New York State Dormitory Authority, Facilities Improvement Revenue (Mental Health Services) (LOC; Royal Bank of Canada) 0.14 3/7/12 1,095,000 b 1,095,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.19 3/7/12 7,635,000 b 7,635,000 Newark Central School District, GO Notes, BAN 1.50 6/25/12 1,000,000 a 1,003,010 Niagara Area Development Corporation, Revenue (Niagara Falls Memorial Medical Center Project) (LOC; HSBC Bank USA) 0.11 3/7/12 2,500,000 b 2,500,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Saint Elizabeth Medical Center Facility) (LOC; HSBC Bank USA) 0.16 3/7/12 3,050,000 b 3,050,000 Oswego County Industrial Development Agency, Civic Facility Revenue (Springside at Seneca Hill, Inc. Project) (LOC; M&T Trust) 0.26 3/7/12 2,220,000 b 2,220,000 Patchogue-Medford Union Free School District, GO Notes, TAN 1.50 6/21/12 4,500,000 a 4,510,269 Port Authority of New York and New Jersey, Equipment Notes 0.22 3/7/12 2,800,000 b 2,800,000 Port Jefferson Union Free School District, GO Notes, TAN 1.50 6/28/12 2,200,000 a 2,207,491 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.15 3/7/12 900,000 b 900,000 RBC Municipal Products Inc. Trust (Series O-17) (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) (Liquidity Facility; Royal Bank of Canada) 0.13 3/7/12 2,400,000 b,c,d 2,400,000 Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 0.10 3/1/12 3,240,000 b 3,240,000 Riverhead Industrial Development Agency, Civic Facility Revenue (Central Suffolk Hospital Project) (LOC; HSBC Bank USA) 0.16 3/7/12 5,000,000 b 5,000,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College Project) (LOC; TD Bank) 0.15 3/7/12 2,815,000 a,b 2,815,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 0.26 3/7/12 1,640,000 b 1,640,000 Salina, GO Notes, BAN 1.50 6/22/12 1,860,000 1,864,158 Springs Union Free School District, GO Notes, TAN 1.50 6/28/12 1,300,000 a 1,303,403 Suffolk County Industrial Development Agency, Civic Facility Revenue (Hampton Day School Civic Facility) (LOC; JPMorgan Chase Bank) 0.26 3/7/12 2,455,000 a,b 2,455,000 Sullivan County, GO Notes, BAN 1.25 3/8/13 1,200,000 1,207,752 Sullivan County, GO Notes, TAN 1.25 3/15/13 1,500,000 1,511,190 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.21 3/7/12 1,800,000 b 1,800,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Ithaca College Project) (LOC; HSBC Bank USA) 0.16 3/7/12 7,790,000 a,b 7,790,000 Tompkins County Industrial Development Agency, Continuing Care Retirement Community Revenue (Kendal at Ithaca, Inc. Project) (LOC; Wells Fargo Bank) 0.19 3/7/12 4,910,000 b 4,910,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (Citigroup ROCS, Series RR II R-11934) (Liquidity Facility; Citibank NA) 0.16 3/7/12 2,000,000 b,c,d 2,000,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California Public Employees Retirement System) 0.09 3/1/12 2,900,000 b 2,900,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California State Teachers Retirement System) 0.10 3/7/12 3,850,000 b 3,850,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; California State Teachers Retirement System) 0.12 3/7/12 5,000,000 b 5,000,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; U.S. Bank NA) 0.08 3/1/12 4,000,000 b 4,000,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; U.S. Bank NA) 0.08 3/1/12 3,400,000 b 3,400,000 Valley Central School District at Montgomery, GO Notes, BAN 0.75 6/29/12 1,000,000 a 1,001,153 Westchester County Industrial Development Agency, Civic Facility Revenue (Westchester Arts Council, Inc. Project) (LOC; Wells Fargo Bank) 0.17 3/7/12 2,810,000 b 2,810,000 U.S. Related4.0% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; Barclays Bank PLC) 0.14 3/7/12 200,000 b 200,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11762) (Liquidity Facility; Citibank NA) 0.16 3/7/12 5,500,000 b,c,d 5,500,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11764) (Liquidity Facility; Citibank NA) 0.16 3/7/12 1,375,000 b,c,d 1,375,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 0.16 3/7/12 1,000,000 b,c,d 1,000,000 Total Investments (cost $204,598,049 ) % Liabilities, Less Cash and Receivables %) ) Net Assets % a At February 29, 2012, the fund had $55,662,331 or 27.8% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, these securities amounted to $12,275,000 or 6.1% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 204,598,049 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 By: /s/ James Windels James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
